Order, Supreme Court, New York County (Joan M. Kenney, J.), entered January 23, 2014, which granted plaintiff’s motion to sever the second third-party action, unanimously affirmed, without costs.
In this action arising out of personal injuries allegedly sustained by plaintiff when he tripped over debris at a construction site, the main action is trial-ready, but there is outstanding discovery in the second third-party action, which includes the depositions of necessary witnesses. Plaintiff would be substantially prejudiced by a long delay if compelled to await completion of disclosure in the second third-party action. Accordingly, the motion court did not abuse its discretion in granting the motion (see Blechman v Peiser’s & Sons, 186 AD2d 50, 51-52 [1st Dept 1992]; see also Pena v City of New York, 222 AD2d 233 [1st Dept 1995]).
Concur — Acosta, J.P., DeGrasse, Richter, Manzanet-Daniels and Feinman, JJ.